
	
		I
		112th CONGRESS
		2d Session
		H. R. 6136
		IN THE HOUSE OF REPRESENTATIVES
		
			July 17, 2012
			Mr. Murphy of
			 Pennsylvania (for himself, Mr. Broun of
			 Georgia, Mr. Tiberi,
			 Mr. Stivers,
			 Mr. Gene Green of Texas,
			 Mr. Gohmert, and
			 Mr. Ross of Florida) introduced the
			 following bill; which was referred to the Committee on the Budget
		
		A BILL
		To amend the Congressional Budget Act of 1974 to require
		  the Director of the Congressional Budget Office to make all data and other
		  information relating to the estimating of the cost of legislation available on
		  its public website.
	
	
		1.Short titleThis Act may be cited as the
			 Congressional Budget Office
			 Transparency Act.
		2.Public
			 availability of CBO data regarding the scoring of legislationSection 402 of the Congressional Budget Act
			 of 1974 is amended by inserting (a)
			 Cost
			 estimates.— after Sec. 402. and by adding at
			 the end the following new subsection:
			
				(b)Public
				availability of cost estimate data(1)Except as provided by
				paragraph (2), whenever the Director of the Congressional Budget Office
				prepares an estimate of costs for any bill or resolution under subsection (a),
				the Director shall post on the public website of the Congressional Budget
				Office all working papers, including data, informational papers, methodologies,
				spreadsheets, computer programs, background data, revenue estimates, and
				aggregate data provided by the Joint Committee on Taxation, and any other
				material used to derive such cost estimate.
					(2)The Director of the Congressional
				Budget Office shall not be required to post on its public website under
				paragraph (1) any proprietary information utilized by the Congressional Budget
				Office obtained from a third party with whom there is an agreement not to
				release such
				information.
					.
		
